EXHIBIT 21 LIST OF SUBSIDIARIES SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES The following are all subsidiaries of Shenandoah Telecommunications Company, and are incorporated or organized in the Commonwealth of Virginia. Shenandoah Telephone Company Shenandoah Cable Television Company Shentel Service Company Shenandoah Long Distance Company Shenandoah Mobile Company Shenandoah Network Company ShenTel Communications Company Shenandoah Personal Communications Company Shentel Management Company Shentel Converged Services, Inc. Shentel Converged Services of West Virginia, Inc. Shentel Cable Company
